DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., US 2018/0101980 A1, and further in view of Neitz et al., US 2018/0227559 A1.

4.	As per claim 1, Kwon discloses: A method for rendering graphics using a graphics processing unit (GPU), the method comprising: 

receiving, by a fragment shader executed on the GPU, rasterized data of a fragment of an image frame; (Kwon, [0042], “The shader core 120 may receive the rasterized primitive from the rasterizer 110 and perform pixel shading thereon. The shader core 120 may perform pixel shading on one or more tiles including fragments of the rasterized primitive to determine the colors of all of the pixels included in the tiles.”)

5.	Kwon doesn’t expressly disclose:
determining, by the fragment shader executed on the GPU, an initial color for each pixel of the fragment, the initial color comprising a value,                 
                    
                        
                            r
                        
                        
                            i
                        
                    
                
            , for a first sub-pixel color, a value,                 
                    
                        
                            g
                        
                        
                            i
                        
                    
                
            , for a second sub-pixel color, and a value,                 
                    
                        
                            b
                        
                        
                            i
                        
                    
                
            , for a third sub-pixel color; computing, by the fragment shader executed on the GPU, a relative level of stimulation of cones in a viewer's eye for each pixel of the fragment based, at least, on the value,                
                     
                    
                        
                            r
                        
                        
                            i
                        
                    
                
            , for the first sub-pixel color and the value,                 
                    
                        
                            g
                        
                        
                            i
                        
                    
                
            , for the second sub-pixel color; 
computing, by the fragment shader executed on the GPU, a myopia-corrected color for each pixel of the fragment having a relative level of stimulation exceeding a threshold level, the myopia-corrected color for each pixel comprising a value,                 
                    
                        
                             
                            r
                        
                        
                            m
                        
                    
                
            , for the first sub-pixel color and a value,                 
                    
                        
                            g
                        
                        
                            m
                        
                    
                
            , for the second sub-pixel color for the pixel, wherein                
                    
                        
                             
                            r
                        
                        
                            m
                        
                    
                
            #                 
                    
                        
                            r
                        
                        
                            i
                        
                    
                
             and/or                 
                    
                        
                            g
                        
                        
                            m
                        
                    
                
             #                 
                    
                        
                            g
                        
                        
                            i
                        
                    
                
            ; and 
outputting, from the fragment shader executed on the GPU, the myopia- corrected pixel data for the fragment, the myopia-corrected pixel data comprising the myopia-corrected color for each pixel of the fragment having a relative level of stimulation exceeding the threshold level.  

6.	Neitz discloses:
determining, by the fragment shader executed on the GPU, an initial color for each pixel of the fragment, the initial color comprising a value,                 
                    
                        
                            r
                        
                        
                            i
                        
                    
                
            , for a first sub-pixel color, a value,                 
                    
                        
                            g
                        
                        
                            i
                        
                    
                
            , for a second sub-pixel color, and a value,                 
                    
                        
                            b
                        
                        
                            i
                        
                    
                
            , for a third sub-pixel color; (Neitz, [0024], “(a) receiving an input video signal comprising an input red component, an input green component, and an input blue component;”, [0025], “(b) determining (i) that a magnitude of the input red component is greater than a magnitude of the input green component and (ii) a differential between the magnitude of the input red component and the magnitude of the input green component;”)
computing, by the fragment shader executed on the GPU, a relative level of stimulation of cones in a viewer's eye for each pixel of the fragment based, at least, on the value,                
                     
                    
                        
                            r
                        
                        
                            i
                        
                    
                
            , for the first sub-pixel color and the value,                 
                    
                        
                            g
                        
                        
                            i
                        
                    
                
            , for the second sub-pixel color; (Neitz, [0031], “The inventors have demonstrated that the difference in excitation levels of red and green cones when presented with red stimuli can induce myopia. Television, video games, and computer monitors all cause progression of myopia in children because those displays produce stimuli that cause uneven excitation of the red and green cones. Differential activation of the red and green cones is responsible for the eye elongating abnormally during development, which in turn prevents images from being focused clearly on the retina.”)
computing, by the fragment shader executed on the GPU, a myopia-corrected color for each pixel of the fragment having a relative level of stimulation exceeding a threshold level, the myopia-corrected color for each pixel comprising a value,                 
                    
                        
                             
                            r
                        
                        
                            m
                        
                    
                
            , for the first sub-pixel color and a value,                 
                    
                        
                            g
                        
                        
                            m
                        
                    
                
            , for the second sub-pixel color for the pixel, wherein                
                    
                        
                             
                            r
                        
                        
                            m
                        
                    
                
            #                 
                    
                        
                            r
                        
                        
                            i
                        
                    
                
             and/or                 
                    
                        
                            g
                        
                        
                            m
                        
                    
                
             #                 
                    
                        
                            g
                        
                        
                            i
                        
                    
                
            ; (Neitz, [0044], “In a further preferred embodiment of any of the embodiments disclosed above, or combinations thereof, the method of any one of claims 1-6, step (c) (i.e.: modification of the output signal) is carried out only if the R-G differential is greater than a predetermined threshold. As one example of such a predetermined threshold, the predetermined threshold may be set equal to 30% of R. In such a case, G must be less than or equal to 70% of R for the method to be carried out.”) and 
outputting, from the fragment shader executed on the GPU, the myopia- corrected pixel data for the fragment, the myopia-corrected pixel data comprising the myopia-corrected color for each pixel of the fragment having a relative level of stimulation exceeding the threshold level.  (Neitz, [0049], “ wherein at least one of the following is true: [0050] (i) the output red component is decreased by a fractional amount relative to the input red component based on the differential; and/or [0051] (ii) the output green component is increased by a fractional amount relative to the input green component based on the differential, and the output blue component is increased by a fractional amount relative to the input blue component based on the differential.”)

7.	Neitz is analogous art with respect to Kwon because they are from the same field of endeavor, namely image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include determining, by the fragment shader executed on the GPU, an initial color for each pixel of the fragment, the initial color comprising a value,                 
                    
                        
                            r
                        
                        
                            i
                        
                    
                
            , for a first sub-pixel color, a value,                 
                    
                        
                            g
                        
                        
                            i
                        
                    
                
            , for a second sub-pixel color, and a value,                 
                    
                        
                            b
                        
                        
                            i
                        
                    
                
            , for a third sub-pixel color; computing, by the fragment shader executed on the GPU, a relative level of stimulation of cones in a viewer's eye for each pixel of the fragment based, at least, on the value,                
                     
                    
                        
                            r
                        
                        
                            i
                        
                    
                
            , for the first sub-pixel color and the value,                 
                    
                        
                            g
                        
                        
                            i
                        
                    
                
            , for the second sub-pixel color; computing, by the fragment shader executed on the GPU, a myopia-corrected color for each pixel of the fragment having a relative level of stimulation exceeding a threshold level, the myopia-corrected color for each pixel comprising a value,                 
                    
                        
                             
                            r
                        
                        
                            m
                        
                    
                
            , for the first sub-pixel color and a value,                 
                    
                        
                            g
                        
                        
                            m
                        
                    
                
            , for the second sub-pixel color for the pixel, wherein                
                    
                        
                             
                            r
                        
                        
                            m
                        
                    
                
            #                 
                    
                        
                            r
                        
                        
                            i
                        
                    
                
             and/or                 
                    
                        
                            g
                        
                        
                            m
                        
                    
                
             #                 
                    
                        
                            g
                        
                        
                            i
                        
                    
                
            ; and  outputting, from the fragment shader executed on the GPU, the myopia- corrected pixel data for the fragment, the myopia-corrected pixel data comprising the myopia-corrected color for each pixel of the fragment having a relative level of stimulation exceeding the threshold level, as taught by Neitz into the teaching of Kwon. The suggestion for doing so would avoid producing a stimuli that cause uneven excitation of the red and green cones. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kwon according to the relied-upon teachings of Neitz to obtain the invention as specified in claim 1.

8. 	As per claim 2, Kwon in view of Neitz discloses: The method of claim 1, wherein the myopia-corrected color for each pixel comprises a value,                 
                    
                        
                            b
                        
                        
                            m
                        
                    
                
            , for the third sub-pixel color, wherein                 
                    
                        
                            b
                        
                        
                            m
                        
                    
                
             #                 
                    
                        
                            b
                        
                        
                            i
                        
                    
                
            .( Neitz, [0043], “In each of these embodiments, the methods comprise changing an output component intensity by some fractional amount of the R−G differential, when R is greater than G. When R−G is less than or equal to zero R, G and B are unchanged. When R−G is greater than zero, then G and B are increased by a percentage of R−G, and/or R is decreased by a percentage of R−G.”)

9.	As per claim 3, Kwon in view of Neitz discloses:  The method of claim 1, wherein the relative level of stimulation is computed by comparing                 
                    
                        
                            r
                        
                        
                            i
                        
                    
                
              to                 
                    
                        
                            g
                        
                        
                            i
                        
                    
                
            , where                 
                    
                        
                            r
                        
                        
                            i
                        
                    
                
            , is a magnitude of a red component and                 
                    
                        
                            g
                        
                        
                            i
                        
                    
                
            ,  is a magnitude of a green component of each pixel's initial color.  (Neitz, [0024], “(a) receiving an input video signal comprising an input red component, an input green component, and an input blue component;”, [0025], “(b) determining (i) that a magnitude of the input red component is greater than a magnitude of the input green component and (ii) a differential between the magnitude of the input red component and the magnitude of the input green component;”)

10.	As per claim 4, Kwon in view of Neitz discloses: The method of claim 3, wherein the relative level of stimulation exceeds the threshold for a pixel where                 
                    
                        
                            r
                        
                        
                            i
                        
                    
                
              is greater than                 
                    
                        
                            g
                        
                        
                            i
                        
                    
                
            .  (Neitz, [0044], “In a further preferred embodiment of any of the embodiments disclosed above, or combinations thereof, the method of any one of claims 1-6, step (c) (i.e.: modification of the output signal) is carried out only if the R-G differential is greater than a predetermined threshold. ”)

11. 	As per claim 5, Kwon in view of Neitz discloses: The method of claim 4, wherein                 
                    
                        
                             
                            r
                        
                        
                            m
                        
                    
                     
                
            is a magnitude of the red component and                 
                    
                        
                             
                            g
                        
                        
                            m
                        
                    
                
             is a magnitude of the green component of the myopia-corrected color for each pixel and either                 
                    
                        
                             
                            r
                        
                        
                            m
                        
                    
                
            <                 
                    
                        
                            r
                        
                        
                            i
                        
                    
                
             and/or                 
                    
                        
                             
                            g
                        
                        
                            m
                        
                    
                
             >                 
                    
                        
                            g
                        
                        
                            i
                        
                    
                
            . ( Neitz, [0043], “In each of these embodiments, the methods comprise changing an output component intensity by some fractional amount of the R−G differential, when R is greater than G. When R−G is less than or equal to zero R, G and B are unchanged. When R−G is greater than zero, then G and B are increased by a percentage of R−G, and/or R is decreased by a percentage of R−G.”) and 

12. 	As per claim 6, Kwon in view of Neitz discloses: The method of claim 1, further comprising displaying rendered graphics on an electronic display based on the output myopia-corrected pixel data. (Neitz, [0118], “The subtracting unit may also configured to output a red component output signal (not shown) comprising a difference of the red component input signal and the red-green scaled-differential signal. In such a case, the display unit 512 may be configured to receive and display at least one of (i) the red component output signal, (ii) the blue component output signal 510B, and (iii) the green component output signal 510A.”)

13.	As per claim 7, Kwon in view of Neitz discloses: The method of claim 6, wherein when viewed on the electronic display, the graphics rendered using the myopia-corrected pixel data have reduced contrast between neighboring cones in a viewer's eye compared to images rendered using the initial color for each pixel.  (Neitz, [0034], “Thus, using the methods of the present invention to reduce the difference in excitation levels of red and green cones can cause video displays to be more myopia-safe. Since viewers perceive red even when the difference between red and green cone excitation is greatly reduced (but red cones are still excited in excess of green cones), a display can be altered such that the reds are desaturated without losing the basic coloring of the original display.”, [0035], “ The methods and myopia safe displays of the present invention produce a video output that reduces the activity differences between L and M cones produced by the display compared to a standard display, while having minimal impact on the viewing experience. This is achieved by desaturating the red colors in the display.”)

14. 	As per claim 8, Kwon in view of Neitz discloses: The method of claim 1, wherein the GPU generates myopia-corrected pixel data for multiple fragments in parallel. (Kwon, [0040], “The graphics processing apparatus 100 may process all of the plurality of tiles of the frame in parallel by using a plurality of channels (e.g., datapaths for the processing of the graphics data), each of the channels including the rasterizer 110, the shader core 120, and the pixel processing unit 140, etc.”)

15.	Claims 9, and 10, which are similar in scope to claim 1, thus rejected under the same rationale.

Conclusion 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619